FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30071

               Plaintiff - Appellee,             D.C. No. 3:04-cr-00134-PA

  v.
                                                 MEMORANDUM *
JAMES TIMOTHY HAYES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted October 19, 2010 **


Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       James Timothy Hayes appeals from the eight-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hayes contends that the district court erred by considering legally

impermissible factors when imposing the sentence. The record reflects that the

district court considered the appropriate sentencing factors under 18 U.S.C.

§ 3583(e) and was sanctioning Hayes for “breach of trust.” See United States v.

Miqbel, 444 F.3d 1173, 1176, 1181-82 (9th Cir. 2006).

      Hayes also contends that the district court procedurally erred by failing to

provide an adequate statement of reasons for the sentence imposed, and that the

sentence is substantively unreasonable. The record reflects that the district court

did not procedurally err and that, in light of the totality of the circumstances, the

sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984,

991-93, 995 (9th Cir. 2008) (en banc); see also Miqbel, 444 F.3d at 1176 (sentence

imposed upon revocation of supervised release reviewed for reasonableness).

      AFFIRMED.




                                            2                                     10-30071